 



EXHIBIT 10.1
AMENDMENT NO. 4
TO
STOCK PURCHASE AGREEMENT
     THIS AMENDMENT NO. 4, dated as of September 18, 2007 (this “Amendment”) to
the Stock Purchase Agreement dated as of September 29, 2006, as previously
amended by an Amendment No. 1 dated as of April 30, 2007, an Amendment No. 2
dated as of June 29, 2007 and an Amendment No. 3 dated as of July 31, 2007
(collectively, the “Agreement”) by and among I-Flow Corporation, a Delaware
corporation (the “Seller”), InfuSystem, Inc., a California corporation (the
“Company”), HAPC, Inc., a Delaware corporation (the “Buyer”), and Iceland
Acquisition Subsidiary, Inc., a Delaware corporation (the “Acquisition Sub”), is
entered into with reference to the following:
     WHEREAS, in accordance with Section 11.2 of the Agreement, the parties
hereto deem it appropriate and advisable to amend the Agreement as described
below; and
     WHEREAS, capitalized terms used but not defined herein shall have the
respective meanings assigned to them in Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
     1. Amendment of Definition. Section 1.1 of the Agreement is hereby amended
such that the definition of “Maximum Amount” contained therein shall be amended
and restated as follows:
          “Maximum Amount” means Thirty-Five Million Dollars (US
$35,000,000.00).
     2. Amendment of Purchase Price. Section 2.1 of the Agreement is hereby
amended and restated as follows:
     Section 2.1 Purchase and Sale of the Shares.
     Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Seller shall sell, assign, transfer, convey and deliver the Shares
to the Acquisition Sub and the Acquisition Sub shall purchase the Shares from
the Seller, free and clear of any Encumbrances, for an aggregate purchase price
of One Hundred Million Dollars (US $100,000,000.00) (as such may be adjusted
pursuant to the terms hereof, the “Purchase Price”), which amount shall be paid
by the Buyer or the Acquisition Sub to the Seller in cash or a combination of
(i) a duly completed and executed promissory note payable to the Seller, dated
as of the Closing Date, in a principal amount requested by the Buyer, not to
exceed the amount of the Term Loan (as defined in the Term Sheet) pursuant to
the Term Sheet, and in a form to be agreed among the Seller and the Buyer (the
“Promissory Note”) and (ii) the Cash Purchase Price in cash. In addition, the
Seller shall be entitled to the contingent payment right of up to Twelve Million
Dollars ($12,000,000) as set forth in Section 2.6.

1



--------------------------------------------------------------------------------



 



     3. Amendment of Allocation of Purchase Price. Schedule 8.3 (Allocation of
Purchase Price) to the Agreement is hereby amended and restated as follows:
SCHEDULE 8.3
Allocation of Purchase Price

         
Cash
  $ 521,000  
Accounts receivable
    12,134,000 (1)
Inventories
    214,000  
Prepaid expenses and other current assets
    101,000  
Property, net
    11,687,000  
Goodwill
    77,164,000 (2)
 
     
Total Purchase Price
  $ 101,821,000 (3)
 
     
 
       
Cash Purchase Price
    100,000,000  
Liabilities Assumed: (4)
       
Accounts payable
    906,000  
Accrued payroll and related expenses
    874,000  
State income taxes payable
    31,000  
Other current liabilities
    10,000  
 
     
Total Purchase Price
  $ 101,821,000  
 
     

 

(1)   net receivables of $10,390,000 plus bad debt reserve of $1,744,000   (2)  
This amount shall be increased dollar for dollar to reflect the Earn-Out Amount,
if any, and the Buyer and the Seller shall cooperate to file a fully executed
supplemental IRS Form 8883 to reflect such increase.   (3)   allocated assets
excludes deferred tax asset — current of $710,000   (4)   liabilities assumed
excludes deferred tax liability and accrued use tax liability

     The above figures shall be adjusted to reflect the actual amounts as of the
Closing Date, and to take into account any Purchase Price adjustments.
     4. Amendment of Exhibit C (the Term Sheet). The sections of Exhibit C (the
Term Sheet) labeled “Promissory Note” and “Use of Proceeds” are hereby amended
and restated as follows:

  Promissory Note:   The senior secured term loan (the “Term Loan”) shall be in
an amount equal to the sum of (A) $15,000,000.00 and (B) the dollar amount
(which amount may be zero) actually returned to shareholders of the Parent
voting against the Acquisition (as defined below) and requesting a return of
their investment in

2



--------------------------------------------------------------------------------



 



      accordance with the terms of such investment; provided, however, that if
the sum of clauses (A) and (B) exceeds $35,000,000.00 (the “Maximum Amount”),
the Term Loan shall be in an amount equal to the Maximum Amount. The Term Loan
shall be evidenced by a note payable to the Noteholder (the “Promissory Note”).
    Use of Proceeds:   On the Closing Date, it is anticipated that the aggregate
proceeds of the Promissory Note shall be used as follows:

  Uses:   $5,468,000 — deferred underwriting fee, subject to reduction in the
same proportion that (a) the dollar amount actually returned to shareholders of
the Parent voting against the Acquisition (as defined below) and requesting a
return of their investment in accordance with the terms of such investment bears
to (b) the amount of the Parent’s trust account.         $1,000,000 — merger
advisory fee.         $2,000,000 — Closing costs and fees payable to third
parties other than FTN Midwest Securities Corp.         Balance of proceeds —
proposed acquisition of InfuSystem, Inc. (the “Acquisition”), including fees and
expenses payable to the Seller.

     5. Technical Amendment of Ticking Fee. Section 12.1(a) of the Agreement is
hereby amended and restated as follows to preserve the parties’ original intent:
     (a) Ticking Fee. The Buyer shall pay a fee (the “Ticking Fee”), accruing
from the date of this Agreement, which Ticking Fee shall be due and payable in
cash on the last business day of each month, in an amount equal to the sum of
(i) $1,041.67 per diem for the period from and including the date of this
Agreement through and including the day that is the 90th day following the date
of this Agreement, (ii) $1,562.50 per diem for the period from and including the
91st day following the date of this Agreement through and including the day that
is the 150th day following the date of this Agreement, and (iii) $2,083.33 per
diem thereafter. The Ticking Fee shall cease to accrue and all amounts then
outstanding in respect thereof shall be immediately due and payable upon the
earlier to occur of (A) the Closing Date, (B) the delivery by the Buyer to the
Seller of a notice terminating the Buyer’s right to pay a portion of the
Purchase Price by issuing the Promissory Note on the Closing Date (because
alternative financing has been arranged

3



--------------------------------------------------------------------------------



 



which will enable the Buyer to pay the Purchase Price in cash in full at the
Closing Date) or (C) the date that this Agreement is terminated in accordance
with the provisions of Article X.
     6. Technical Amendment of Facility Fee. Section 12.1(c) of the Agreement is
hereby amended and restated as follows to preserve the parties’ original intent:
     (c) Facility Fee. On the Closing Date, if the Buyer executes and delivers
the Promissory Note, the Buyer shall pay a fee (the “Facility Fee”) in an amount
equal to the sum of (i) $1,375,000 plus (ii) 2.50% of the excess of the actual
principal amount of the Promissory Note over $15,000,000.
     7. Addition of Earn-Out Provision. A new Section 2.6 is hereby added to the
Agreement as follows:
     Section 2.6 Earn-Out.
     (a) Preparation of Earn-Out Statement. Within seventy-five (75) calendar
days after the end of the Buyer’s fiscal year ended December 31, 2010 (“FY
2010”), the Buyer shall prepare or cause to be prepared and delivered to the
Seller, at the Buyer’s expense, a statement (the “Earn-Out Statement”) setting
forth the calculation of the Buyer’s audited consolidated net revenue for FY
2010 (the “2010 Revenue Amount”), without regard to whether such amounts are
classified as continuing or discontinued operations and further including the
revenue of any entities acquired by or merged into the Buyer and included in the
Buyer’s FY 2010 consolidated net revenue in accordance with GAAP. The Buyer and
the Buyer’s accountants shall cooperate with the Seller and the Seller’s
accountants in connection with the preparation of the Earn-Out Statement, and
the Buyer shall provide the Seller and the Seller’s accountants with reasonable
access to any of its books, records, schedules, analyses, working papers and
other information relating to the Buyer for this purpose. The Earn-Out Statement
shall be prepared in accordance with GAAP.
     (b) Review of Earn-Out Statement. Upon receipt from the Buyer, the Seller
shall have thirty (30) calendar days to review the Earn-Out Statement (the
“Earn-Out Review Period”). If the Seller disagrees with the Buyer’s computation
of the 2010 Revenue Amount, the Seller may, on or prior to the last calendar day
of the Review Period, deliver a notice to the Buyer (the “Earn-Out Notice of
Objection”), which sets forth its objections to the Buyer’s calculation of the
2010 Revenue Amount. Any Earn-Out Notice of Objection shall specify those items
or amounts with which the Seller disagrees, together with a reasonably detailed
written explanation of the reasons for disagreement with each such item or
amount, and, to the extent reasonably practicable, shall set forth the Seller’s
calculation of the 2010 Revenue Amount based on such objections. To the extent
not set forth in the Notice of Objection, the Seller shall be deemed to have
agreed with the Buyer’s calculation of all other items and amounts contained in
the Earn-Out Statement.
     (c) Finalization of Earn-Out Statement. Unless the Seller delivers the
Earn-Out Notice of Objection to the Buyer within the Earn-Out Review Period (or
if the Seller provides a written notice to the Buyer that it agrees with the
Earn-Out Statement), the Seller shall be deemed to have accepted the Buyer’s
calculation of the 2010 Revenue

4



--------------------------------------------------------------------------------



 



Amount and the Earn-Out Statement shall be final, conclusive and binding. If the
Seller delivers the Earn-Out Notice of Objection to the Buyer within the
Earn-Out Review Period, the Buyer and the Seller shall, during the thirty
(30) calendar days following such delivery or any mutually agreed extension
thereof, use their commercially reasonable and good faith efforts to reach
agreement on the disputed items and amounts in order to determine the 2010
Revenue Amount. If, at the end of such period or any mutually agreed extension
thereof, the Buyer and the Seller are unable to resolve their disagreements,
they shall jointly retain and refer their disagreements for final determination
to an independent accounting firm mutually agreed upon by the Buyer and the
Seller (or, if the Buyer and the Seller cannot agree on such an accounting firm,
then each shall select an independent accounting firm and such accounting firms
shall select a third independent accounting firm) (the accounting firm mutually
agreed upon by the Buyer and the Seller or such other accounting firms being the
“Earn-Out Independent Expert”). The Buyer and the Seller shall instruct the
Earn-Out Independent Expert promptly to review this Section 2.6 and to determine
solely with respect to the disputed items and amounts so submitted whether and
to what extent, if any, the 2010 Revenue Amount set forth in the Earn-Out
Statement requires adjustment. The Buyer and the Seller shall make available to
the Earn-Out Independent Expert all relevant books and records and other items
reasonably requested by the Earn-Out Independent Expert for this purpose. The
Buyer and the Seller shall request that the Earn-Out Independent Expert deliver
to the Buyer and the Seller, as promptly as practicable but in no event later
than thirty (30) calendar days after its retention, a report that sets forth its
resolution of the disputed items and amounts and its calculation of the 2010
Revenue Amount. The decision of the Earn-Out Independent Expert shall be final,
conclusive and binding on the parties. The costs and expenses of the Earn-Out
Independent Expert shall be borne by the parties in inverse proportion to their
success on the disputed matters as determined by the Earn-Out Independent Expert
(by way of example only, if the Buyer’s calculation of the 2010 Revenue Amount
yields an Earn-Out Amount (as defined in Section 2.6(d)) of $3 million, the
Seller’s calculation of the 2010 Revenue Amount yields an Earn-Out Amount of
$12 million and the Earn-Out Independent Expert’s calculation of the Final 2010
Revenue Amount (as defined below) yields an Earn-Out Amount of $9 million, the
Buyer shall bear two-thirds (2/3) of the costs and expenses of the Earn-Out
Independent Expert and the Seller shall bear one-third (1/3) of the costs and
expenses of the Earn-Out Independent Expert). Each of the Buyer and the Seller
agrees to promptly execute, if requested by the Earn-Out Independent Expert, a
reasonable engagement letter, including customary indemnities in favor of the
Earn-Out Independent Expert. The 2010 Revenue Amount, as finally determined
pursuant to this Section 2.6, is referred to herein as the “Final 2010 Revenue
Amount.”
     (d) Calculation of Earn-Out Amount. As further consideration in respect of
the sale of the Shares by the Seller, the Buyer shall pay the Seller, if earned
in accordance with this Section 2.6, an additional amount (the “Earn-Out
Amount”) based on the Final 2010 Revenue Amount:
          (i) If the Final 2010 Revenue Amount is less than the First Revenue
Target (as defined below), the Earn-Out Amount shall be zero.

5



--------------------------------------------------------------------------------



 



          (ii) If the Final 2010 Revenue Amount is greater than or equal to the
First Revenue Target (as defined below) but less than the Second Revenue Target
(as defined below), the Earn-Out Amount shall be equal to $3 million plus the
Incremental Amount (as defined below).
          (iii) If the Final 2010 Revenue Amount is greater than or equal to the
Second Revenue Target (as defined below), the Earn-Out Amount shall be equal to
$12 million.
     For purposes of this Agreement,
          (x) The “First Revenue Target” shall be equal to the Company’s 2007
actual net revenues (excluding all revenues related to the Seller’s ON-Q®
product line (which includes without limitation ON-Q®, ON-Q PainBuster®, ON-Q
C-bloc® and ON-Q Soaker® Catheters) including without limitation revenues
resulting from the billing of public and private insurance payors, providers and
patients by the Company on behalf of the Seller, as well as any charges to the
Seller by the Company or the Buyer under the Services Agreement or any services
agreement existing between the Company and the Seller prior to the Closing) for
the entire calendar year 2007, multiplied by 2.744 (representing a 40% compound
average growth rate);
          (y) The “Second Revenue Target” shall be equal to the Company’s 2007
actual net revenues (excluding all revenues related to the Seller’s ON-Q®
product line (which includes without limitation ON-Q®, ON-Q PainBuster®, ON-Q
C-bloc® and ON-Q Soaker® Catheters) including without limitation revenues
resulting from the billing of public and private insurance payors, providers and
patients by the Company on behalf of the Seller, as well as any charges to the
Seller by the Company or the Buyer under the Services Agreement or any services
agreement existing between the Company and the Seller prior to the Closing) for
the entire calendar year 2007, multiplied by 3.375 (representing a 50% compound
average growth rate); and
          (z) The “Incremental Amount” shall equal $9 million multiplied by the
ratio of (a) the Final 2010 Revenue Amount minus the First Revenue Target,
divided by (b) the Second Revenue Target minus the First Revenue Target.
     (e) Payment of Earn-Out Amount. Within five (5) Business Days after the
Final 2010 Revenue Amount has been finally determined pursuant to
Section 2.6(c), the Buyer shall pay to the Seller, as an adjustment to the
Purchase Price, an amount of cash equal to the Earn-Out Amount, if any, by wire
transfer of immediately available funds to an account designated in writing by
the Seller at least three (3) Business Days prior to such payment. If the amount
of any payment to be made pursuant to this Section 2.6(e) is for any reason not
made within five (5) Business Days after the Final 2010 Revenue Amount has been
finally determined, such amount shall bear interest from and including the
expiration of such five-Business-Day period to (but excluding) the date of
payment at a rate per annum equal to the higher of (a) the “prime rate,” as
published in The Wall Street Journal, Eastern Edition, in effect from time to
time or (b) the rate of any debt then outstanding owed by the Buyer or the
Company to the Seller, or (if less) the maximum rate permitted by applicable
Law. Such interest shall be calculated daily on the basis of a year of three
hundred and sixty five (365) days and the actual number of days elapsed, without
compounding.

6



--------------------------------------------------------------------------------



 



     (f) Assignment of the Buyer’s Obligations. Notwithstanding anything to the
contrary contained in this Agreement (including Section 11.12 regarding
assignment of this Agreement), the Buyer may not assign its obligations under
this Section 2.6 in whole or in part without the prior written consent of the
Seller which shall not be unreasonably withheld, delayed or conditioned (and a
Buyer Change of Control (as defined below) shall be considered such an
assignment). In connection with a Buyer Change of Control, the Seller may
require that the successor Person in the Buyer Change of Control unconditionally
assume all obligations of the Buyer under this Section 2.6. Any assignment by
the Buyer of its obligations under this Section 2.6 contrary to the provisions
of this Section 2.6(f) shall cause the maximum Earn-Out Amount of $12,000,000 to
immediately become due and payable by the Buyer to the Seller, which amount
shall be paid to the Seller, as an adjustment to the Purchase Price, with
interest as provided below, by wire transfer of immediately available funds to
an account designated in writing by the Seller at least three (3) Business Days
prior to such payment. The amount of any payment to be made pursuant to this
Section 2.6(f) shall bear interest from and including the date of the Buyer
Change of Control to (but excluding) the date of payment at a rate per annum
equal to the “prime rate,” as published in The Wall Street Journal, Eastern
Edition, in effect from time to time or (if less) the maximum rate permitted by
applicable Law. Such interest shall be calculated daily on the basis of a year
of three hundred and sixty five (365) days and the actual number of days
elapsed, without compounding. For purposes of this Section 2.6(f), a “Buyer
Change of Control” means a merger, consolidation, reorganization or sale of all
or substantially all of the assets (in a single transaction or through a series
of related transactions) of the Buyer, or a change in ownership of 50% or more
of the voting capital stock of the Buyer.
     (g) Ability to Account. Without limiting the provisions of Section 2.6(f),
if the Buyer is at any time acquired by another Person, the Buyer hereby
covenants and agrees to preserve the ability to account for the business of the
Buyer and its Subsidiaries as it existed before the date of such acquisition as
if it were segregated to the extent reasonably necessary to allow the Buyer and
the Seller to accurately calculate the 2010 Revenue Amount and in such a manner
as to allow the Buyer and the Seller to accurately calculate the Earn-Out Amount
due, if any, under Section 2.6(d).
     (h) Future Operational Control. Nothing in the foregoing shall obligate
Buyer, or any successor, to take any action, or refrain from taking action, to
maintain, increase or otherwise have any effect on net revenues; Seller hereby
expressly acknowledging that subsequent to the Closing date all actions
regarding the conduct of the Company’s business shall be in the sole and
absolute discretion of Buyer, or any successor, except as otherwise expressly
provided herein.

7



--------------------------------------------------------------------------------



 



     8. Amendment of Assignment Provision. Section 11.12 of the Agreement is
hereby amended and restated as follows:
     Section 11.12 Assignment; Successors.
     Neither this Agreement nor any of the rights, interests or obligations
under this Agreement may be assigned or delegated, in whole or in part, by
operation of law or otherwise, by any party without the prior written consent of
the other parties, and any such assignment without such prior written consent
shall be null and void; provided, however, that the Buyer or the Acquisition Sub
may assign this Agreement to any Subsidiary of the Buyer without the prior
consent of the Seller or the Company (subject to Section 2.6(f)) and; provided
further, that the Seller may assign any of its rights under this Agreement,
including the right to receive the Purchase Price, the Cash Purchase Price
and/or the Promissory Note, to one or more Affiliates of the Seller without the
consent of the Buyer or the Company and; provided still further, that the Seller
may assign its right to receive the Earn-Out Amount to any Person without the
consent of the Buyer or the Company and; provided still further, that no
assignment shall limit the assignor’s obligations hereunder. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.
     9. Amendment of Fees and Expenses Provision. Section 11.1 of the Agreement
is hereby amended and restated as follows:
          Section 11.1 Fees and Expenses.
          Except as otherwise provided herein, all fees and expenses incurred in
connection with or related to this Agreement and the Ancillary Agreements and
the transactions contemplated hereby and thereby shall be paid by the party
incurring such fees or expenses, whether or not such transactions are
consummated. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by the other. Notwithstanding anything
to the contrary contained in this Agreement, the Buyer shall reimburse to the
Seller, at the earlier of the Closing or October 31, 2007, all out-of-pocket
expenses incurred by the Seller associated with that certain Fourth Amendment to
this Agreement dated as of September 18, 2007, including without limitation any
fees charged by Banc of America Securities LLC in connection therewith.
     10. Amendment of Seller Brokers Provision. Section 3.5 of the Agreement is
hereby amended and restated as follows:
          Section 3.5 Brokers.
          Except for Banc of America Securities LLC, the fees of which will be
paid by the Seller (except as provided in Section 11.1), no broker, finder,
financial adviser, intermediary or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Seller.

8



--------------------------------------------------------------------------------



 



     11. Amendment of Company Brokers Provision. Section 4.18 of the Agreement
is hereby amended and restated as follows:
          Section 4.18 Brokers.
          Except for Banc of America Securities LLC, the fees of which will be
paid by the Seller (except as provided in Section 11.1), no broker, finder,
financial advisor, intermediary or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by or on
behalf of the Company.
     12. Amendment of Termination Date. Section 10.1(d) of the Agreement is
hereby amended such that the date “October 1, 2007” contained therein shall be
stricken and replaced with the date “October 22, 2007.”
     13. Location of Closing. Section 2.2 of the Agreement is hereby amended
such that the address of Gibson, Dunn & Crutcher LLP contained therein shall be
stricken and replaced with the following: “3161 Michelson Drive, Irvine,
California 92612.”
     14. No Further Amendments. Except as expressly amended pursuant to
Sections 1 through 13 hereof, the remaining provisions of the Agreement shall
remain in full force and effect in accordance with their terms, including
without limitation the provisions of Section 10.3 relating to the Buyer
Termination Fee.
     15. Counterparts; Facsimile Signatures. This Amendment may be executed in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
This Amendment may be executed by electronic or facsimile signature, and an
electronic or facsimile signature shall constitute an original for all purposes.
[Signature page follows.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller, the Company, the Buyer and the Acquisition
Sub have caused this Amendment to be executed as of the date first written above
by their respective officers thereunto duly authorized.

            I-FLOW CORPORATION
      By:   /s/ James J. Dal Porto         Name:   James J. Dal Porto       
Title:   Executive VP & COO        INFUSYSTEM, INC.
      By:   /s/ James R. Talevich         Name:   James R. Talevich       
Title:   CFO and Secretary        HAPC, INC.
      By:   /s/ John E. Voris         Name:   John E. Voris        Title:   CEO 
      ICELAND ACQUISITION SUBSIDIARY, INC.
      By:   /s/ John E. Voris         Name:   John E. Voris        Title:   CEO 
   

Signature Page
Amendment No. 4 to Stock Purchase Agreement

 